Exhibit 10.3
SETTLEMENT AGREEMENT AND SPECIFIC RELEASE
This Settlement Agreement and Specific Release (the “Agreement”) is entered into
as of this 27th day of September, 2010 by and between ORBCOMM LLC, a limited
liability company organized under the laws of the state of Delaware, USA
(“ORBCOMM LLC”); ORBCOMM Inc., a Delaware corporation (“ORBCOMM Inc.” and
together with ORBCOMM LLC “ORBCOMM”), each with its offices located at 2115
Linwood Avenue, Fort Lee, New Jersey 07024, USA; and OHB-System AG, a German
corporation (“OHB System”); OHB Technology AG, a German corporation (“OHB
Technology” and together with OHB System, “OHB”), each with its principal place
of business located at Universitaetsallee 27-29, 28359 Bremen, Germany. OHB and
ORBCOMM are hereinafter collectively referred to as the “Parties”.
WHEREAS, ORBCOMM Inc. and OHB System are parties to the (i) ORBCOMM CONCEPT
DEMONSTRATION SATELLITE BUS, INTEGRATION TEST AND LAUNCH SERVICES PROCUREMENT
AGREEMENT B10LG 1197 dated as of March 10, 2005 with respect to the Coast Guard
Demonstration Satellite and (ii) Amendment Number 1 dated June 5th 2006, as
amended, with respect to Quick Launch satellites #1-6 (such agreements referred
to in clauses (i) and (ii) of this paragraph, collectively, the “Satellite
Agreements”); and
WHEREAS, pursuant to a Settlement and Release Agreement (the “Insurer Settlement
Agreement”) dated on or about December 10, 2009, ORBCOMM, on the one hand, and
the Insurers at Interest identified in the Annex to the Insurer Settlement
Agreement, and their subsidiaries, affiliates and parents (the “Insurers”), on
the other hand, finally and definitively settled any and all claims arising from
or in connection with or relating in any way to any and all of the Coast Guard
Demonstration Satellite and Quick Launch Satellites # 1-5 (collectively, the
“Insured Satellites”), whether under the Insurance Policy No. 576/ANS0209 (the
“Policy”) or otherwise as set forth therein; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the Insurer Settlement Agreement (i) ORBCOMM acknowledged
and agreed that each of the Insurers is subrogated, but only to the extent of
its respective proportion of the Settlement Amount (as defined therein) paid by
such Insurer, to any and all rights, actions, causes of action, and claims of
any kind in contract, tort, and/or otherwise that ORBCOMM now has or may have
against any persons, entity, firm or organizations arising from or in connection
with or relating to the loss or failure of the Insured Satellites, in accordance
with CONDITION 8 (Subrogation) of the Policy, including but not limited to under
any warranty provided by OHB (“Insurers’ Subrogation Claim”); and (ii) each of
the Insurers acknowledged and agreed that the Insurers are not subrogated into
any of ORBCOMM’s rights to the extent of and in proportion to the coinsurance
provided by ORBCOMM under the Policy, being $10,000,000 of the total amount of
insurance of $60,000,000 (“ORBCOMM’s Pro-Rata Retained Claim”), which rights
remain with ORBCOMM, and that in accordance therewith ORBCOMM may independently
settle or pursue its own recovery action against any party, provided that
ORBCOMM shall do nothing to prejudice the Insurers’ rights of recovery; and
WHEREAS, simultaneously with the execution hereof, ORBCOMM Inc. and OHB System
have entered into an AIS Satellite Deployment and License Agreement for OHB
System, through its affiliate Luxspace Sarl, to design, construct and launch two
(2) Automatic Identification System microsatellites, any required ground support
equipment and provide the launch services and exclusive licenses as set forth
therein; and as part of and in consideration of such agreement, (i) ORBCOMM and
OHB wish to settle and release each Party’s claims arising from or relating to
Quick Launch satellite #6, which is not an Insured Satellite under the Policy
and (ii) ORBCOMM wishes to settle and release OHB of its claims arising from
ORBCOMM’s Pro-Rata Retained Claim, in each case in accordance with the terms of
this Agreement.

 

2



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual agreements and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1. Mutual Release — Quick Launch #6. Effective upon the execution by OHB System
and ORBCOMM Inc. of the AIS Satellite Deployment and License Agreement, except
as set forth in paragraph 2 below, the Parties release each other as follows
(the “Mutual Release”):
The Parties hereby forever release, acquit, and discharge, and covenant not to
sue each other, and each of their respective successors, parents, subsidiaries,
trustees of each, and affiliates, and each of their respective past, present and
future officers, directors, stockholders, partners, agents, representatives, and
attorneys from any and all claims and possible claims, demands, sums of money,
actions, rights, obligations, and liabilities of whatever kind, nature or
description, direct or indirect, whether known or unknown, hidden or concealed,
suspected or unsuspected, or hereafter discovered or ascertained, whether or not
accrued or asserted, in law or in equity, in contract or in tort or otherwise,
made or which could have been made by reason of any matter, cause or thing in
any way arising from or relating to Quick Launch satellite #6.
2. Exclusions to the Mutual Release. For the avoidance of doubt, the following
are excluded from the Mutual Release: (i) any and all rights, actions, causes of
action, defenses and claims of any kind in contract, tort, and/or otherwise that
the Insurers now have or may have against any persons, entity, firm or
organizations arising from or in connection with or relating to the loss or
failure of the Insured Satellites, including but not limited to under any
warranty provided by OHB or any claims or matter related to the Insured
Satellites, (ii) any and all rights, actions, causes of action, defenses and
claims of any kind in contract, tort, and/or otherwise that the Parties now have
or may have against any persons, entity, firm or organizations arising from or
in connection with or relating to the loss or failure of the Insured Satellites
and (iii) except as set forth in paragraph 1, any rights, actions, causes of
action, defenses and claims of any kind that OHB now has or may have against
ORBCOMM pursuant to the Satellite Agreements (other than with respect to Quick
Launch satellite #6); provided that ORBCOMM shall retain all rights in defense
of any such claims referred to in this clause (iii).

 

3



--------------------------------------------------------------------------------



 



3. ORBCOMM Release — ORBCOMM’s Pro-Rata Retained Claim. Effective upon the
execution by OHB System and ORBCOMM Inc. of the AIS Satellite Deployment and
License Agreement, except as set forth in paragraph 4 below, ORBCOMM releases
OHB as follows (the “ORBCOMM Release”):
ORBCOMM hereby forever releases, acquits, and discharges, and covenants not to
sue OHB, and its successors, parents, subsidiaries, trustees of each, and
affiliates, and its past, present and future officers, directors, stockholders,
partners, agents, representatives, and attorneys (collectively, “OHB Released
Parties”) from any and all claims and possible claims, demands, sums of money,
actions, rights, obligations, and liabilities of whatever kind, nature or
description, direct or indirect, whether known or unknown, hidden or concealed,
suspected or unsuspected, or hereafter discovered or ascertained, whether or not
accrued or asserted, in law or in equity, in contract or in tort or otherwise,
made or which could have been made by reason of any matter, cause or thing
arising from ORBCOMM’s Pro-Rata Retained Claim.
4. Exclusions to the ORBCOMM Release. For the avoidance of doubt, the following
are excluded from the ORBCOMM Release: (i) the Insurers’ Subrogation Claim and
(ii) all of ORBCOMM’s rights in defense of any claims by any persons in any way
arising from ORBCOMM’s Pro Rata Retained Claim, the Satellite Agreements or the
Insured Satellites. The ORBCOMM Release shall be null and void in all respects
if any OHB Released Parties bring any legal or arbitral proceeding against
ORBCOMM or its affiliates in any way arising from ORBCOMM’s Pro-Rata Retained
Claim, the Satellite Agreements or the Insured Satellites.
5. Self-Operative Release. The Mutual Release and ORBCOMM Release set forth in
this Agreement shall be self-operative upon the exchange of fully-executed
copies of this Agreement.
6. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, their respective successors and permitted
assigns. Neither this Agreement nor any interests or obligations of either Party
hereunder shall be assigned or transferred (by operation of law or otherwise) to
any person without the prior written consent of the other Party.

 

4



--------------------------------------------------------------------------------



 



7. Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter of this Agreement, and supersedes any
and all prior agreements and understandings, whether oral or written, between
the Parties with respect to the subject matter of this Agreement. This Agreement
may be amended only by an agreement in writing signed by a duly-authorized
representative of each of the Parties hereto.
8. Counterparts. This Agreement may be executed in one or more original
counterparts, such that when the executed signature pages are taken together,
they shall constitute an original.
9. Confidentiality. Other than the fact of settlement, the facts regarding the
claims and this settlement shall be confidential except to the extent that such
disclosure is reasonably necessary for purposes of (i) communicating financial
and other disclosure information and results to investors; (ii) responding to
inquiries or requests from regulatory agencies or self-regulatory agencies;
(iii) obtaining legal, accounting or other professional services; (iv) enforcing
the Agreement; (v) dealing with the Insurers or other insurance carriers; and
(vi) responding to other inquiries as may be legally required.
10. Representations of Parties. The Parties represent that they have read the
terms of this Agreement, that such terms are fully understood by each of them,
that they have authority to enter into the same, and that they have entered into
this Agreement voluntarily with full knowledge of the effect thereof. The
individuals executing this Agreement on behalf of the Parties represent that
they have full power and authority to execute it on behalf of such Party.
11. No Admissions of Liability and Fault. Neither the execution and acceptance
of this Agreement, nor the performance of obligations hereunder, shall
constitute in any manner, or is to be presumed, construed, or deemed to be an
admission of liability, fault, wrongdoing, or misconduct, of any kind by any
Party.
12. Interpretation. The Mutual Release and ORBCOMM Release set forth in this
Agreement shall not be interpreted to prejudice (i) the Insurers’ right of
recovery against OHB, if any, with respect to the Insured Satellites or the
Insurers’ Subrogation Claim; or (ii) either Party’s defenses with respect to the
Insured Satellites or the Insurers’ Subrogation Claim. This Agreement shall be
interpreted, construed and enforced according to the substantive laws of the
State of New York. Any dispute arising out of this Agreement, or the breach
thereof, shall be brought in a court of competent jurisdiction in the State of
New York, the parties expressly consenting to venue in the State of New York.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first written above.

            OHB-SYSTEM AG
      By:           Name:           Title:           OHB TECHNOLOGY AG
      By:           Name:           Title:           ORBCOMM LLC
      By:           Name:           Title:           ORBCOMM INC.
      By:           Name:           Title:      

 

6